Citation Nr: 0812947	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1968 until May 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision denying 
service connection for hearing loss and a January 2007 rating 
decision denying service connection for tinnitus, from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

The original applications for benefits included claims for 
service connection for post-traumatic stress disorder (PTSD), 
an enlarged prostate, prostate cancer, and a dental disorder.  
The veteran only perfected appeals for his PTSD, hearing 
loss, and tinnitus claims in an April 2007 and an August 2007 
VA Form 9.  The appeals for a service connection for an 
enlarged prostate, prostate cancer, and a dental disorder 
were not perfected, and are not currently before the Board.  
The veteran's claim for PTSD was granted in an October 2007 
rating decision and has not been appealed for consideration 
before the Board.  


FINDINGS OF FACT

1.  The veteran's does not have a right ear hearing 
disability under VA standards.

2.  The veteran's left ear hearing loss was incurred in or 
aggravated by active service.  

3.  The veteran's tinnitus was incurred in or aggravated by 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for right ear hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2007).

2.  The criteria for the establishment of service connection 
for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2007).

3.  The criteria for the establishment of service connection 
for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in November 2005 and October 2006 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decisions on these matters.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
October 2006, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  Both 
claims were subsequently readjudicated.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
veteran has submitted statements and private medical records, 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.  In addition, he was afforded a VA medical examination 
in February 2006.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 
 
Hearing Loss and Tinnitus 

The veteran has claimed, in a statement received in August 
2006, that he has had difficulty hearing certain tones for 
years and that he sometimes hears a steady tone similar to 
the tones played during a hearing examination.  Specifically, 
the veteran contends, as indicated in his hearing testimony, 
that he was exposed to loud noises as a consequence of his 
service in Vietnam, which included noises associated with his 
warehouse work, proximity to helicopters, and attacks on the 
base.  

The Board notes that the veteran has argued, during his 
hearing, that he was a combat veteran.  In the case of a 
veteran who engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease. 38 U.S.C.A. § 1154(b). So long as the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, the fact that there is no official 
record of such incurrence or aggravation in such service is 
of no consequence. Every reasonable doubt shall be resolved 
in favor of the veteran. 38 U.S.C.A. § 1154(b). The phrase 
"engaged in combat with the enemy" requires that the veteran 
have personally taken part in a fight or encounter with a 
military foe or hostile unit of instrumentality. The phrase 
does not apply to veterans who merely served in a general 
"combat area" or "combat zone, but did not themselves engage 
in combat with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 
1999).

The veteran's service personnel records show that he served 
in Vietnam as a stock control and accounting specialist.  
While he was awarded the National Defense Service Medal, 
Vietnam Service Medal, and the Republic of Vietnam Campaign 
Medal, no medals denoting combat were awarded.  Such medals 
would include, for example, the Combat Infantryman Badge or 
the Purple Heart Medal.  

The record is inadequate to confirm that the veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. § 
1154(b).  Serving in a combat zone is not the same as 
engaging in combat with the enemy.  See VAOPGCPREC 12-99 
(Oct. 1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
However, the veteran clearly served in a combat zone and was 
subject to mortar attacks on several occasions, as verified 
by the Joint Services Records Research Center (JSSRC).  The 
veteran's reports of exposure to noise in service are 
consistent with the circumstances of his service, including 
the attacks verified by the JSSRC. The element of an in-
service injury is, therefore, satisfied.

Service medical records found the veteran to have hearing 
within a normal range upon his pre-induction, December 1968 
examination and his April 1971 separation examination.  His 
service medical records also do not indicate that he made any 
complaints of or received treatment for hearing loss while in 
service.  

The first indication of any problems associated with his ears 
of record is an August 2003 medical record from St. Joseph 
Hospital.  The record noted that the veteran complained that 
his ear was bothering him, but was improving, and also 
indicated that his left ear was better than his right.

A VA examination was provided to the veteran in February 
2006, which included a review of the claims file.  The 
veteran reported that he felt he heard well overall.  He 
denied tinnitus, vertigo, and ear pain or discharge.  Ear 
trauma or surgery included being hit by a falling pipe that 
required 5 staples in his head and being hit by a snowplow, 
which caused a broken nose.  

He reported noise exposure in the army in basic training and 
the sound of helicopters at the base, as well as pre- and 
post-military work at a paper mill, where he asserted that he 
wore hearing protection.  Recreational noise exposure 
included hunting, lawn mowing, using power tools, and 
inconsistent hearing protection.  

The examiner's examination included an otoscopy, which found 
the right ear to have some wax in the canal, with no 
occluding, and the left ear to have a clear canal.  A 
tympanometry examination found right and left ear Type A 
tympanogram.  Acoustic reflex, air conduction, and bone 
conduction examinations were also performed.  

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
10
5
10
10
20
11
LEFT
10
10
5
45
50
24

The examiner found the veteran's right ear to have thresholds 
within normal limits from 500 to 4000Hz.  His left ear showed 
moderate sensorineural hearing loss at 3000 and 4000 Hz.  He 
also achieved a score of 98 percent bilaterally for his word 
recognition, under the Maryland CNC examination.

The examiner noted that the noise exposure related by the 
veteran presented some degree of risk for noise exposure 
related hearing loss.  The examiner also noted that his pre-
induction and separation audiograms were within the normal 
range for applicable frequencies and opined that it is less 
likely than not that the veteran's current hearing loss is 
related to military service.  The examiner further noted that 
the veteran denied the presence of tinnitus (humming, 
buzzing, ringing, or other noise).  

The examiner amended the February 2006 VA examination, to 
include an opinion regarding the veteran's tinnitus claim, in 
March 2007.  The examiner noted that there is no way to 
subjectively or objectively prove or disprove the presence or 
absence of tinnitus, and thus consideration of onset and 
supporting documentation must be considered.  The first 
report of tinnitus was in December 2006, which did not 
include any indication that treatment was being sought.  The 
examiner found that the onset of the veteran's tinnitus was 
fairly recent or to an insignificant degree for interference 
with his daily functioning.  The examiner also noted that the 
veteran's separation audiogram indicated normal hearing, 
which did not support a finding of damage to the auditory 
system, though damage to the auditory system via noise 
exposure could result in tinnitus symptoms.  The examiner 
thus found that it is less likely as not that the veteran's 
tinnitus is related to his noise exposure during service.  

The February 2006 examiner found the veteran to not have 
hearing loss for VA standards in the right ear.  The majority 
of the evidence does not reflect that the veteran has either 
sought or received treatment for right ear hearing loss or 
has right ear hearing loss under VA standards.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability. In the absence of evidence 
of a current disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's 
claim for right ear hearing loss is denied.

However, the veteran's reports of noise exposure during 
service are credible, as are the reports of his use of ear 
protection while working.  The February 2006 VA examiner 
found his reports of in-service noise exposure to present 
some degree of risk for noise exposure related hearing loss.  
The veteran's report of tinnitus is also credible.  The 
veteran has essentially implied that he has had symptoms of 
tinnitus following service, although he did not report them 
during his VA examination.  

The veteran is competent to report continuing symptoms of 
tinnitus, as opposed to offering an opinion as to medical 
causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  The VA examiner provided insufficient rationales as 
to why the veteran's tinnitus and left ear hearing loss are 
not related to service.  The examiner did not delve into the 
cause of the veteran's left ear hearing loss and tinnitus, 
including why it would not be due to his service-related 
noise exposure as opposed to his non-service related noise 
exposure, which included the use of hearing protections, thus 
providing an insufficient opinion as to any etiology 
findings.  

However, the examiner generally conceded that his in-service 
noise exposure could result in hearing loss and that there is 
no way to subjectively or objectively prove or disprove the 
presence or absence of tinnitus.  These general findings are 
supportive of the veteran's claims of left ear hearing loss 
and tinnitus.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.  The February 2006 VA examination failed 
to provide an adequate opinion as to the specific etiology of 
the veteran's left ear hearing loss and tinnitus, though it 
did make general findings supportive of the fact that his in-
service noise exposure could have caused his hearing loss; as 
well as supported the veteran's ability to assert that he has 
symptoms associated with tinnitus.  As the veteran is 
competent to report the symptoms of his tinnitus and his in-
service noise exposure sufficient to cause hearing loss has 
been conceded, the benefit of the doubt will apply and 
service connection for left ear hearing loss and tinnitus is 
granted.  Service connection for right ear hearing loss is 
denied since the veteran does not have a right ear hearing 
disability under VA standards.



ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
 Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


